Citation Nr: 0104461	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  98-03 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for major depression, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to May 1980 
and from June 1983 to February 1986.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in November 1999, it was remanded to the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  After completion of the requested 
development, the case was returned to the Board and is now 
ready for further appellate review.  As noted below, the 
disability evaluation was increased from noncompensable to 30 
percent during the appeal.  The matter of entitlement to a 
higher rating remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's service-connected major depression, without 
psychotic features, has been no more than moderately 
disabling, manifested by recurrent episodes of anxiety, 
depression, difficulty associating with others, and 
difficulty sleeping, requiring the use of daily medication.

3.  The veteran's service-connected psychiatric disorder, as 
variously diagnosed, has not been shown to result in 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
and/or difficulty in establishing and maintaining effective 
working relationships with others.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for major depression, without psychotic features, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.14, 4.126, 4.130, Diagnostic Code 9405 
(1996); 38 C.F.R. §§ 4.125-4.130 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1996, the RO issued a decision granting service 
connection for major depression, without psychotic features, 
and assigned a 0 percent evaluation, effective from January 
25, 1996.  A May 1999 rating decision increased the 
evaluation of the veteran's service-connected psychiatric 
disorder, characterized as major depression without psychotic 
features, from 0 percent disabling to 30 percent disabling 
under Diagnostic Code 9405, effective from July 25, 1996.  
The veteran expressed disagreement with this effective date 
for the 30 percent evaluation.  In a July 1999 rating 
decision, the RO assigned an effective date of May 10, 1995, 
for both service connection and the 30 percent disability 
evaluation.  Consequently, the Board will consider whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the rating for a service-connected disability, 
manifestations not resulting from the service-connected 
disability cannot be used in establishing the rating.  
38 C.F.R. § 4.14.

Social and industrial inadaptability is the basic criterion 
for evaluating mental disorders and it contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
that affect the individual's earning capacity.  In evaluating 
disabilities based on mental disorders, social inadaptability 
is to be evaluated only as it affects industrial 
adaptability.  38 C.F.R. § 4.129.  The severity of disability 
is based upon actual symptomatology as it affects social and 
industrial adaptability, and the disability rating is to be 
based on the report and analysis of the veteran's 
symptomatology and the full consideration of the whole 
history of the disorder.  38 C.F.R. § 4.130.

The rating criteria for mental disorders were revised 
effective November 7, 1996.  Prior to implementation of the 
revised regulations, the General Rating Formula for 
Psychoneurotic disorders provided for a 100 percent 
evaluation when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of  
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R.§ 4.132 was 
"qualitative," whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VA O.G.C. Prec. Op. 
No. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A.§ 7104(c) 
(West 1991).

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

The relevant evidence of record includes the reports of VA 
psychiatric examinations in August 1996 and May 1998, private 
psychiatric treatment records and reports between 1988 and 
2000, VA mental health clinic records from 1999 and 2000, and 
the veteran's written statements.  The Board has reviewed the 
evidence of record and finds that a disability rating in 
excess of 30 percent under either the old or the new 
regulatory criteria is not warranted.  See Karnas, 1 Vet. 
App. at 308.  

The medical evidence shows that the veteran has been 
consistently treated since 1988 for her psychiatric disorder, 
variously diagnosed as reactive depression, anxiety, major 
depression, without psychotic features, or dysthymic 
disorder.  The several private psychiatrists and VA examiners 
who have ventured an assessment have indicated that the level 
of disability that can be attributed to the veteran's major 
depression was no more than moderate in degree.  For example, 
the 1994 treating psychiatrist initially indicated a moderate 
level of impairment, but following 6 months of medication, 
noted that the veteran was doing "beautifully well."  The 
August 1996 VA examiner noted that the veteran's major 
depression was in partial remission, and assigned a Global 
Assessment of Function score of 85.  The February 1998 
private psychiatrist indicated that the veteran has mild 
intermittent depression, but not particularly severe.  The 
May 1998 VA examiner noted that the veteran's stressors were 
moderate in degree and stated that her Global Assessment of 
Functioning was 60.  The more recent treatment records 
continue to indicate that the veteran is doing well in her 
relationship with her family and benefiting from medication 
and counseling.  The majority of the psychiatric opinions in 
the claims file were based on the results of a psychiatric 
examination and/or a historical review of the veteran's 
psychiatric disability, and are of high probative value.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In summary, the evidence as a whole indicates that the 
veteran's service-connected major depression is manifested by 
occasional panic-like attacks, recurrent episodes of anxiety 
and depression, difficulty associating with others, and 
difficulty sleeping, requiring medication to alleviate these 
manifestations.  On the other hand, she is noted to have a 
good and close relationship with her family members, 
including her husband and children.  Although she has 
indicated that she shies away from other relationships 
outside of her family, she has indicated that she has done so 
partly because of economic considerations.  Further, she has 
obtained and retained a part-time occupation as an adult 
education teacher, indicating her ability to successfully 
relate to others on an as-needed basis in her occupation.  
Moreover, it has been consistently found that she responds 
very well to prescribed medications.

The veteran has generally been described by VA and private 
psychiatric examiners as a pleasant, alert, goal directed and 
appropriate individual, whose thoughts were coherent and 
logical.  She has been noted to have good judgment, 
cognition, memory and insight.  She has always been found to 
be without hallucinations, impulsivity, suicidality, or 
homicidality.  She has always been described as oriented in 
all three spheres, and her mood has on more than one occasion 
been described in a clinical setting as euthymic.  These 
symptoms and daily habits are not indicative of considerable 
impairment in her ability to establish and maintain effective 
or favorable relationships with people.  The fact that the 
veteran is able to avoid a greater level of impairment 
through the use of prescribed medication and therapy has no 
bearing in the assessment of the level of her psychiatric 
disability under the applicable rating criteria.  The 
treatment required in order to overcome any disability is 
clearly contemplated in the disability ratings themselves, in 
terms of their effect on ones social and industrial 
impairment.  

The veteran has indicated, and at least one psychiatric 
examiner (the May 1998 VA examination) has expressed concern 
that the veteran's disability has prevented her from 
establishing a social life outside her home.  The Board 
notes, however, that social impairment per se can not be used 
as the sole basis for any specific percentage evaluation, but 
is of value only in substantiating the degree of disability 
based on all of the findings.  In evaluating impairment 
resulting from the ratable psychiatric disorders, social 
inadaptability is to be evaluated only as it affect 
industrial adaptability.  38 C.F.R. § 4.129 (2000).  

The veteran's anxiety, occasional feelings of panic-like 
attacks, problems with sleeplessness, and problems with her 
ability or desire to communicate with others have been 
attributed to the service-connected major depression in the 
social context, are not considered to be of sufficient 
severity and persistence to constitute considerable 
impairment in the ability to obtain or retain employment.  
There is no indication in the evidence that the veteran has 
ever acted inappropriately when faced with the perceived 
communication problem in the work environment.  
Significantly, the manifestations of the veteran's major 
depression in the actual work environment as described by the 
veteran herself and interpreted by the various psychiatrists 
have not been shown to constitute considerable impairment.   

In summary, the psychiatric examiners who have characterized 
the severity of the veteran's major depression have used the 
term "moderate" in that characterization; and further, the 
veteran has demonstrated an ability to establish and maintain 
some close relationships and has also demonstrated a recent 
history of effective employment.  Given those factual 
findings, it would be difficult to reason that the impact of 
the veteran's major depression exceeds that which is "more 
than moderate but less than rather large."  There is thus no 
basis to believe that the severity of the veteran's disorder 
approaches "considerable."

The evidence also does not show that the major depression is 
manifested by symptoms that would support the assignment of a 
higher rating under the new criteria.  She does not have 
flattened affect.  Rather, she has been described as 
pleasant, alert and cooperative.  She does not have 
circumstantial, circumlocutory, or stereotyped speech.  Her 
speech has been described as logical, clear and coherent.  
Although some panic attacks have been reported, she does not 
have panic attacks more than once a week; panic attacks of 
less frequency are encompassed in the 30 percent criteria.  
She does not have difficulty in understanding complex 
commands, or impaired abstract thinking or judgment.  Rather, 
her judgment, intellectual functioning, memory, and insight 
have almost always been described as good or intact.  In the 
recent past, she has successfully adapted to a new profession 
and although she has only worked in that field on a part-time 
basis, there is no allegation that her inability to work 
full-time is due to her service-connected disability.  As for 
disturbances of motivation and mood, the veteran has been 
described as goal oriented, and her mood has generally been 
described as euthymic.  Concerning any difficulty in 
establishing and maintaining effective work and social 
relationships, that Board notes that, although the evidence 
indicates that the veteran has had difficulty in the past in 
maintaining a close marital relationship, she and her spouse 
have been successful in working through their communication 
problems.  Moreover, the veteran has been shown to have 
maintained good relationships with her children.  There is no 
indication that she has suffered from difficulty in 
establishing and maintaining work relationships to a greater 
degree than that contemplated by the 30 percent rating, which 
concedes an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  In short, the preponderance of the evidence as a 
whole weighs against the assignment of a 50 percent 
disability rating, or higher, under the revised criteria.

As stated above, in this analysis the Board has taken into 
consideration the most profound psychiatric impairment 
demonstrated during the period in question.  The Board has 
found that the subjective and objective evidence does not 
meet or approximate the criteria for a higher evaluation 
during any time since May 10, 1995.  Fenderson, Id.  

Finally, the Board finds that the veteran's service-connected 
disability does not present such an exceptional or unusual 
disability picture, characterized by such factors as frequent 
periods of hospitalization or marked interference with work, 
to warrant referral of the case to the Director of the 
Compensation and Pension Service for the consideration of an 
extra-schedular rating.  38 C.F.R. § 3.321(b) (2000).  For 
these reasons the Board has determined that the preponderance 
of the evidence is against a finding that a rating in excess 
of 30 percent for major depression is warranted.


ORDER

A disability rating in excess of 30 percent for major 
depression is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

